EXHIBIT 10.3  
 
 
USA Truck, Inc.  ¨  2014 Incentive Plan
 

 

 



2014 Management Bonus Plan – Executive Group


PURPOSE
On February 25, 2014, the Executive Compensation Committee (the “Committee”) of
the Board of Directors of USA Truck, Inc. (the “Company”) approved the USA
Truck, Inc. Management Bonus Plan (the “Plan”).  The Plan’s objectives are to
attract, retain and motivate key management employees (“Participants”), to
reward those management employees for meeting or exceeding their performance
targets and to align the incentive rewards with the Company’s long-term
objective of creating and growing economic value for its stockholders.  The Plan
consists of cash and equity incentive awards.


PLAN PROVISIONS
Plan participants will be paid a cash percentage and an equity percentage of
their December 31, 2014 base salaries corresponding with the achievement of
certain levels of consolidated 2014 pretax income (“PTI”).


A.  
CASH BONUS.  Each applicable level of consolidated 2014 PTI corresponds to a
percentage bonus opportunity for the Participant that is multiplied by the
Participant’s base salary to determine the Participant’s cash bonus.  Pursuant
to the Plan, designated members of the Executive Group may receive between 20%
and 100% of their respective base salaries in cash (with a targeted payout of
60%) depending on the applicable level of consolidated 2014 PTI achieved
(inclusive of bonus expense).  In order for the cash bonus to be paid, the
Company must achieve a minimum of PTI, based on the audited consolidated results
of operations of the Company for the year ending December 31, 2014.  To the
extent PTI exceeds the minimum target, the percentage of cash bonus to be paid
will increase up to the maximum percentage when PTI equals or exceeds the
maximum target.



B.  
EQUITY BONUS.  Equity awards, if any, will consist of restricted stock
(“RSAs”).  Each applicable level of consolidated 2014 PTI corresponds to a
percentage bonus opportunity for the Participant.  The Participant’s base salary
is multiplied by the percentage and the resulting amount is divided by the
closing price of the Company’s common stock on the day following the release of
its 2014 earnings, or any other date as determined by the Committee, to
determine the number of shares to be awarded.  Pursuant to the Plan, designated
members of the Executive Group may receive between 10% and 30% of their
respective base salaries in equity (with a targeted payout of 20%) depending on
the applicable level of consolidated 2014 PTI achieved (inclusive of cash bonus
expense).  In order for the equity bonus to be issued, the Company must achieve
a minimum of PTI, based on the audited consolidated results of operations of the
Company for the year ending December 31, 2014.  To the extent PTI exceeds the
minimum target, the percentage of equity bonus to be issued will increase up to
the maximum percentage when PTI equals or exceeds the maximum target.



 
 

--------------------------------------------------------------------------------

 
RSAs issued in connection with the equity bonus will vest over a four-year
period at 25% per year on the anniversary of the grant date and 25% on each
succeeding anniversary date, conditioned on continued employment and certain
other forfeiture provisions, and will be issued from the Company’s 2014 Equity
Incentive Plan (if approved by shareholders at the 2014 annual meeting).


Instead of RSAs, the Committee may, at its discretion, choose to award the
shares in the form of nonqualified stock options (“NQOs”), the number of which
would be determined based upon the Black-Scholes-Merton cost model and the
exercise price of which would be the closing price of the Company’s common stock
on the day following the release of its 2014 earnings, or any other date as
determined by the Committee.  NQOs will vest over a four-year period at 25% per
year on the anniversary of the grant date and 25% on each succeeding anniversary
date, conditioned on continued employment and certain other forfeiture
provisions, and will be issued from the Company’s 2014 Equity Incentive Plan.



SUBJECT TO CHANGE
The Plan is subject to revision at any time at the discretion of the Committee
of the Board of Directors of the Company.


ADMINISTRATION
The Plan shall be administered by the Committee of the Company, or its designee,
who shall have full and complete authority and discretion to determine
eligibility and qualifications of employees to participate in the Plan; to
determine the incentive percentage and incentive amount each participant is
eligible to receive under the Plan; to interpret and administer the Plan and/or
any agreement entered into under the Plan; to establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; to delegate duties and responsibilities under the
Plan to the Company’s officers and / or employees as deemed necessary; and, to
make any other determination and take any other action the Committee, or its
designee, deems necessary or desirable for the administration, interpretation
and management of the Plan.  Decisions of the Committee relating to the
administration, interpretation, management and / or revision of the Plan shall
be final, conclusive and binding on all persons, including the Company and its
employees.

 
NO CONTRACT OF EMPLOYMENT
 
The Plan is an incentive plan only; no employee shall be entitled to participate
in any Plan unless he or she meets all of the qualifications, terms and
conditions stated herein.  The Plan does not constitute a contract, expressed or
implied, and does not guarantee an employee’s employment or continued
employment, with the Company for any specified duration.  The Company is an “at
will” employer and, therefore, either the employee or the Company may terminate
the employment relationship at any time, at will, for any reason, with or
without cause, and without prior notice.